570 F. Supp. 18 (1983)
Grahame M. HART, Plaintiff,
v.
O.S. COMMANDO, OFF. NO. 209486, et al., Defendants.
No. C82-1230B.
United States District Court, W.D. Washington, at Seattle.
August 29, 1983.
Dwight L. Guy, Seattle, Wash., for plaintiff.
O.S. Commando, pro se.
BEEKS, Senior District Judge.
Plaintiff Hart sold the O/S COMMANDO to San Juan Pile Driving Company who *19 executed a preferred ship mortgage on the vessel to secure the purchase price. Paul Appling, secretary-treasurer of San Juan, personally guaranteed payment of the loan. Hart subsequently filed this action to foreclose the mortgage, as a result of which judgment was entered and the vessel sold. Hart purchased the vessel upon his bid of $1.00. He now seeks a deficiency judgment against San Juan and Appling for the balance owing on the judgment plus costs, fees, and interest, in the total amount of $23,049.48.
It is well settled that a determination of the fairness of the sale price of a vessel at a public sale is left to the sound discretion of the District Court. J. Ray McDermott and Company, Inc. v. MORNING STAR, 457 F.2d 815 (5th Cir.1972). The judicial sale price is not always conclusive and a fair value offset may be allowed against a deficiency when the equity of the circumstances requires it. Walter E. Heller and Company v. O/S SUNNY V, 595 F.2d 968 (5th Cir.1979). The sale price here is so inadequate as to shock the conscience of this court. Accordingly, the deficiency judgment requested by plaintiff Hart is denied. Unless the parties can agree on or before September 30, 1983 to a fair and reasonable offset, the issue will be resolved by trial.